Exhibit 10.1

 

EXECUTION COPY

 

Dated 27 January 2020

 

(1)ARROW ELECTRONICS (UK) LIMITED as Seller and Original Servicer    

(2)Arrow Emea Funding Corp B.V. as Buyer

 

ENGLISH RECEIVABLES SALE AGREEMENT

 

 

 

[tm206183d1_ex10-1img001.jpg] 

 

 

 



 

Contents

  

Clause   Page       1. Definitions 3 2. Sale and Purchase of Receivables 10 3.
Consideration and Payment 12 4. Administration and Collection 14 5.
Representations and Warranties 17 6. Covenants 22 7. Term and Termination 28 8.
Indemnification 29 9. Costs, Expenses and Taxes 32 10. Remedies and Waivers 33
11. Further Assurances 33 12. Amendments and Waivers 33 13. Notices and Payments
33 14. Severability and Partial Invalidity 33 15. Successors and Assigns;
Binding Effect 34 16. Disclosure 34 17. No Proceeding; Limited Recourse 34 18.
Counterparts; Electronic Delivery 35 19. Entire Agreement 35 20. Third Party
Rights 35 21. Governing Law 36 22. Jurisdiction 36

 

Schedules

 

Schedule 1 Form of Obligor Trial Balance Report

Schedule 2 Form of Notice of Assignment

Schedule 3 Form of Offered Receivables List

 



 

 

 

THIS ENGLISH RECEIVABLES SALE AGREEMENT (this "Deed") is dated 27 January 2020
and made between:

 

(1)ARROW ELECTRONICS (UK) LIMITED, a private company with limited liability
incorporated under the laws of England and Wales and whose registered number is
02582534, with its registered office at Kao 1 Kao Park, Hockham Way, Harlow,
Essex, CM17 9NA, United Kingdom as seller and servicer (the "Seller" and
"Original Servicer"); and

 

(2)ARROW EMEA FUNDING CORP B.V., a special purpose vehicle incorporated as a
limited liability company under the laws of the Netherlands whose registered
number is 74299069 and whose registered office is at Prins Bernhardplein 200,
1097 JB Amsterdam, the Netherlands as buyer (the "Buyer"),

 

each a "Party" and collectively, the "Parties".

 

BACKGROUND:

 

(A)Subject to the terms and conditions of this Deed:

 

(1)the Seller intends to irrevocably sell, assign, transfer or otherwise convey
to the Buyer, all of its respective rights, title, benefit and interest in and
to Receivables together with their Related Security; and

 

(2)the Buyer desires to irrevocably acquire from the Seller from time to time,
the Seller's rights, title, benefit and interest in and to such Receivables
together with their Related Security.

 

(B)The Seller and the Buyer intend to enter into, and consummate, true sales of
the Receivables from the Seller to the Buyer providing the Buyer with the full
benefits of ownership of the Receivables and their Related Security and to
provide the Seller with a purchase price which remains with the Seller
irrespective of the respective Obligor's unwillingness or inability to pay the
amounts due under the Receivables and their Related Security.

 

IT IS AGREED that:

 

1.Definitions

 

1.1Terms defined in Master Framework Agreement

 

In this Deed, unless otherwise defined herein or the context otherwise requires,
capitalised terms have the meanings set forth in the Master Framework Agreement
dated on or about the date hereof and signed by, among others, the parties
hereto (as amended from time to time) (the "Master Framework Agreement").

 



- 3 -

 

 

1.2Terms defined herein

 

As used in this Deed, unless otherwise defined herein or the context otherwise
requires, the following terms shall have the following meanings:

 

"Accepted Receivables" means together the Accepted EUR Receivables, the Accepted
GBP Receivables, the Accepted USD Receivables and the Accepted Other
Receivables.

 

"Accepted EUR Receivables" means in respect of each Purchase Date,

 

(a)in the order of delivery of Offered Receivables Lists starting with the
oldest Offered Receivables List which contains EUR Receivables which have not
yet been sold and purchased pursuant to Clause 2.1 (Sale and Purchase of
Receivables); and

 

(b)in ascending order of nominal amount of EUR Receivables in such Offered
Receivables List

 

the EUR Receivables up to such amount of EUR Receivables where (i) either the
putative Aggregate EUR Purchase Price for such EUR Receivables equals the
Available EUR Collections Set-off Amount or (ii) where the putative Aggregate
EUR Purchase Price for such EUR Receivables is (a) lower than the Available EUR
Collections Set-off Amount and (b) at the same time would be higher than the
Available EUR Collections Set-off Amount if one additional EUR Receivable was
added to the pool of Accepted EUR Receivables; and provided always that if a
Set-off Stop Event exists, "Accepted EUR Receivables" means in respect of each
Purchase Date, all EUR Receivables which have not yet been sold and purchased
pursuant to Clause 2.1 (Sale and Purchase of Receivables).

 

"Accepted GBP Receivables" means in respect of each Purchase Date,

 

(a)in the order of delivery of Offered Receivables Lists starting with the
oldest Offered Receivables List which contains GBP Receivables which have not
yet been sold and purchased pursuant to Clause 2.1 (Sale and Purchase of
Receivables); and

 

(b)in ascending order of nominal amount of GBP Receivables in such Offered
Receivables List

 

the GBP Receivables up to such amount of GBP Receivables where (i) either the
putative Aggregate GBP Purchase Price for such GBP Receivables equals the
Available GBP Collections Set-off Amount or (ii) where the putative Aggregate
GBP Purchase Price for such GBP Receivables is (a) lower than the Available GBP
Collections Set-off Amount and (b) at the same time would be higher than the
Available GBP Collections Set-off Amount if one additional GBP Receivable was
added to the pool of Accepted GBP Receivables; and provided always that if a
Set-off Stop Event exists, "Accepted GBP Receivables" means in respect of each
Purchase Date, all GBP Receivables which have not yet been sold and purchased
pursuant to Clause 2.1 (Sale and Purchase of Receivables).

 



- 4 -

 

 

"Accepted Other Receivables" means in respect of each Purchase Date,

 

(a)in the order of delivery of Offered Receivables Lists starting with the
oldest Offered Receivables List which contains Other Receivables which have not
yet been sold and purchased pursuant to Clause 2.1 (Sale and Purchase of
Receivables); and

 

(b)in ascending order of nominal amount of Other Receivables in such Offered
Receivables List

 

the Other Receivables up to such amount of Other Receivables where (i) either
the putative Aggregate Other Purchase Price for such Other Receivables equals
the Available Other Collections Set-off Amount or (ii) where the putative
Aggregate Other Purchase Price for such Other Receivables is (a) lower than the
Available Other Collections Set-off Amount and (b) at the same time would be
higher than the Available Other Collections Set-off Amount if one additional
Other Receivable was added to the pool of Accepted Other Receivables; and
provided always that if a Set-off Stop Event exists, "Accepted Other
Receivables" means in respect of each Purchase Date, all Other Receivables which
have not yet been sold and purchased pursuant to Clause 2.1 (Sale and Purchase
of Receivables).

 

"Accepted USD Receivables" means in respect of each Purchase Date,

 

(a)in the order of delivery of Offered Receivables Lists starting with the
oldest Offered Receivables List which contains USD Receivables which have not
yet been sold and purchased pursuant to Clause 2.1 (Sale and Purchase of
Receivables); and

 

(b)in ascending order of nominal amount of USD Receivables in such Offered
Receivables List

 

the USD Receivables up to such amount of USD Receivables where (i) either the
putative Aggregate USD Purchase Price for such USD Receivables equals the
Available USD Collections Set-off Amount or (ii) where the putative Aggregate
USD Purchase Price for such USD Receivables is (a) lower than the Available USD
Collections Set-off Amount and (b) at the same time would be higher than the
Available USD Collections Set-off Amount if one additional USD Receivable was
added to the pool of Accepted USD Receivables; and provided always that if a
Set-off Stop Event exists, "Accepted USD Receivables" means in respect of each
Purchase Date, all USD Receivables which have not yet been sold and purchased
pursuant to Clause 2.1 (Sale and Purchase of Receivables).

 

"Aggregate EUR Purchase Price" means in respect of Accepted EUR Receivables
purchased by the Buyer from the Seller pursuant to Clause 2.1 (Sale and Purchase
of Receivables) of this Deed on any Purchase Date, the aggregate amount of each
Unpaid Balance of such Accepted EUR Receivables minus the aggregate amount of
Discount applicable to such Accepted EUR Receivables.

 



- 5 -

 

 

"Aggregate GBP Purchase Price" means in respect of Accepted GBP Receivables
purchased by the Buyer from the Seller pursuant to Clause 2.1 (Sale and Purchase
of Receivables) of this Deed on any Purchase Date, the aggregate amount of each
Unpaid Balance of such Accepted GBP Receivables minus the aggregate amount of
Discount applicable to such Accepted GBP Receivables.

 

"Aggregate Other Purchase Price" means in respect of Accepted Other Receivables
purchased by the Buyer from the Seller pursuant to Clause 2.1 (Sale and Purchase
of Receivables) of this Deed on any Purchase Date, the aggregate amount of each
Unpaid Balance of such Accepted Other Receivables minus the aggregate amount of
Discount applicable to such Accepted Other Receivables.

 

"Aggregate USD Purchase Price" means in respect of Accepted USD Receivables
purchased by the Buyer from the Seller pursuant to Clause 2.1 (Sale and Purchase
of Receivables) of this Deed on any Purchase Date, the aggregate amount of each
Unpaid Balance of such Accepted USD Receivables minus the aggregate amount of
Discount applicable to such Accepted USD Receivables.

 

"Available Collections Set-off Amount" means the Available USD Collections
Set-off Amount, the Available EUR Collections Set-off Amount, the Available GBP
Collections Set-off Amount and the Available Other Collections Set-off Amount.

 

"Available EUR Collections Set-off Amount" means for any Purchase Date during
any Settlement Period:

 

(a)zero at the beginning of the Settlement Period;

 

(b)at any time after the beginning of the Settlement Period:

 

(i)the sum of all Collections received by or on behalf of the Seller, or deemed
to be received by the Seller in accordance with Clause 4.3 (Deemed Collections),
on Accepted EUR Receivables purchased by the Buyer from the Seller pursuant to
Clause 2.1 (Sale and Purchase of Receivables) of this Deed during such
Settlement Period

 

less

 

(ii)the amount of any Purchase Price in EUR in respect of Accepted EUR
Receivables purchased by the Buyer from the Seller pursuant to Clause 2.1 (Sale
and Purchase of Receivables) of this Deed which has been discharged by way of
set-off pursuant to paragraph (c) of Clause 3.1 (Purchase Price) during such
Settlement Period,

 

provided that if a Set-off Stop Event exists, "Available EUR Collections Set-off
Amount" means zero (0).

 

- 6 -

 



 

"Available GBP Collections Set-off Amount" means for any Purchase Date during
any Settlement Period:

 

(a)zero at the beginning of the Settlement Period;

 

(b)at any time after the beginning of the Settlement Period:

 

(i)the sum of all Collections received by or on behalf of the Seller, or deemed
to be received by the Seller in accordance with Clause 4.3 (Deemed Collections),
on Accepted GBP Receivables purchased by the Buyer from the Seller pursuant to
Clause 2.1 (Sale and Purchase of Receivables) of this Deed during such
Settlement Period

 

less

 

(ii)the amount of any Purchase Price in GBP in respect of Accepted GBP
Receivables purchased by the Buyer from the Seller pursuant to Clause 2.1 (Sale
and Purchase of Receivables) of this Deed which has been discharged by way of
set-off pursuant to paragraph (c) of Clause 3.1 (Purchase Price) during such
Settlement Period,

 

provided that if a Set-off Stop Event exists, "Available GBP Collections Set-off
Amount" means zero (0).

 

"Available Other Collections Set-off Amount" means for any Purchase Date during
any Settlement Period:

 

(a)zero at the beginning of the Settlement Period;

 

(b)at any time after the beginning of the Settlement Period:

 

(i)the sum of all Collections received by or on behalf of the Seller, or deemed
to be received by the Seller in accordance with Clause 4.3 (Deemed Collections),
on Accepted Other Receivables theretofore purchased by the Buyer from the Seller
pursuant to Clause 2.1 (Sale and Purchase of Receivables) of this Deed during
such Settlement Period

 

less

 

(ii)the amount of any Purchase Price in any currency other than EUR, GBP or USD
in respect of Accepted Other Receivables purchased by the Buyer from the Seller
pursuant to Clause 2.1 (Sale and Purchase of Receivables) of this Deed which has
been discharged by way of set-off pursuant to paragraph (c) of Clause 3.1
(Purchase Price) during such Settlement Period,

 

provided that if a Set-off Stop Event exists, "Available Other Collections
Set-off Amount" means zero (0).

 

- 7 -

 



 

"Available USD Collections Set-off Amount" means for any Purchase Date during
any Settlement Period:

 

(a)zero at the beginning of the Settlement Period;

 

(b)at any time after the beginning of the Settlement Period:

 

(i)the sum of all Collections received by or on behalf of the Seller, or deemed
to be received by the Seller in accordance with Clause 4.3 (Deemed Collections),
on Accepted USD Receivables theretofore purchased by the Buyer from the Seller
pursuant to Clause 2.1 (Sale and Purchase of Receivables) of this Deed during
such Settlement Period

 

less

 

(ii)the amount of any Purchase Price in USD in respect of Accepted USD
Receivables purchased by the Buyer from the Seller pursuant to Clause 2.1 (Sale
and Purchase of Receivables) of this Deed which has been discharged by way of
set-off pursuant to paragraph (c) of Clause 3.1 (Purchase Price) during such
Settlement Period,

 

provided that if a Set-off Stop Event exists, "Available USD Collections Set-off
Amount" means zero (0).

 

"Billing Invoices" means any invoices issued by the Seller to any Obligor
pursuant to a Contract or otherwise.

 

"Collection Account" means any "Collection Account" as defined in the Master
Framework Agreement held in the name of the Seller.

 

"Diluted Receivable" means a Purchased Receivable which has become subject to a
Dilution.

 

"Discount" means 30 basis points (0.30%).

 

"Effective Date" means the date on which the Seller has provided the Buyer with
the initial Obligor List pursuant to Clause 2.5 (Obligor List and Offered
Receivables List) or, if later, the date of this Deed.

 

"English Law Receivables" means Receivables of the Seller set out in the section
"English Receivables" in the Offered Receivables List.

 

"EUR Receivables" means the Offered Receivables set out in the section of the
Offered Receivables List headed "EUR Receivables".

 

"GBP Receivables" means the Offered Receivables set out in the section of the
Offered Receivables List headed "GBP Receivables".

 

- 8 -

 



 

"Indemnified Amounts" is defined in Clause 8.1(a) (Indemnities by the Seller).

 

"Indemnified Parties" is defined in Clause 8.1(a) (Indemnities by the Seller).

 

"Obligor List" means the list of names delivered pursuant to Clause 2.5 (Obligor
List and Offered Receivables List) and any subsequent list of names delivered
pursuant to Clause 2.5 (Obligor List and Offered Receivables List).

 

"Obligor Trial Balance Report" means a report setting out the details as
described in Schedule 1 (Form of Obligor Trial Balance Report).

 

"Offered Receivables" means the Receivables arising from Contracts with the
Obligors the names of which are listed in the then-current Obligor List and
which are set out in an Offered Receivables List.

 

"Offered Receivables List" means the list provided by the Seller substantially
in the form set out in Schedule 3 hereto (Form of Offered Receivables List),
either in written form or in electronic form, to the Buyer.

 

"Other Receivables" means the Offered Receivables set out in the section of the
Offered Receivables List headed "Other Receivables".

 

"Outstanding Offered Receivables" means the Offered Receivables listed on all
Offered Receivables Lists delivered since the last Settlement Date and which
have not yet been sold and purchased pursuant to Clause 2.1 (Sale and Purchase
of Receivables).

 

"Purchase Date" means each Business Day on or following the Effective Date.

 

"Purchase Price" has the meaning given to such term in paragraph (a) of Clause
3.1 (Purchase price).

 

"Purchased Receivable" means an Offered Receivable which has been purchased by
the Buyer from the Seller pursuant to Clause 2.1 (Sale and Purchase of
Receivables) of this Deed.

 

"Receivables Representations" means the representations and warranties set out
in Clauses 5.2(a) (Good title), 5.2(c) (Identification of Receivables) and
5.2(i) (No currency transfer limitation), in each case in respect of a Purchased
Receivable.

 

"Servicer" means the Original Servicer and any other Person that has been
appointed as an Agent Servicer for the Purchased Receivables pursuant to clause
2.1(a) (Appointment of Agent Servicers) of the Servicing Deed.

 

"Set-off Stop Event" exists on any Purchase Date that occurs at any time
(x) after the Termination Date, but prior to the Final Payout Date, (y) an Event
of Default, Potential Event of Default, Early Amortisation Event or Potential
Early Amortisation Event has occurred and is continuing or (z) on and after the
Account Redirection Date.

 



- 9 -

 

 

"USD Receivables" means the Offered Receivables set out in the section of the
Offered Receivables List headed "USD Receivables".

  

1.3Interpretation

 

The principles of interpretation set out in clause 2.2 (Interpretation) of the
Master Framework Agreement apply to this Deed as if fully set out herein.

 

Furthermore, the term "sale" of Receivables and their Related Security means
"sale effected by means of assignment or transfer".

 

2.Sale and Purchase of Receivables

 

2.1Sale and Purchase of Receivables

 

(a)On each Purchase Date, the Seller shall submit to the Buyer an Offered
Receivables List.

 

(b)On each Purchase Date which is not a Settlement Date, the Seller hereby
agrees to sell and assign and sells (and otherwise assigns, transfers and
charges) to the Buyer and the Buyer hereby agrees to purchase and accept
assignment and purchases (and otherwise accepts and acquires) from the Seller
all of the Seller's rights, title, benefit and interest in and to all Accepted
Receivables for such Purchase Date and all Related Security relating to such
Accepted Receivables.

 

(c)On each Purchase Date which is a Settlement Date, the Seller hereby agrees to
sell and assign and sells (and otherwise assigns, transfers and charges)  to the
Buyer and the Buyer hereby agrees to purchase and accept assignment and
purchases (and otherwise accepts and acquires) from the Seller all of the
Seller's rights, title, benefit and interest in and to all (i) Offered
Receivables for such Purchase Date and all Related Security relating to such
Offered Receivables and (ii) Outstanding Offered Receivables for such Purchase
Date and all Related Security relating to such Outstanding Offered Receivables.

 

2.2Assignment of Purchased Receivables

 

It is the intention of the Parties that each assignment of Purchased
Receivables, and transfer of Related Security relating to such Purchased
Receivables under this Deed shall constitute a true sale, which sale is absolute
and irrevocable and provides the Buyer with the full benefits of ownership of
the Purchased Receivables and the Related Security relating to such Purchased
Receivables and the Seller with a purchase price which remains with the Seller
irrespective of the respective Obligor's unwillingness or inability to pay the
amounts due under the Purchased Receivables.

 



- 10 -

 

 

2.3No recourse

 

Except as specifically provided in this Deed in Clause 4.3 (Deemed Collections),
the purchase, sale and assignment of the Purchased Receivables and their Related
Security under this Deed shall be without recourse to the Seller.

 

2.4No assumption of obligations

 

The Buyer shall not have any obligation or liability with respect to any
Receivable, Contract or other Related Security, whether to any Obligor or other
customer or client of the Seller or otherwise (including any obligation to
perform any of the obligations of the Seller under any Receivable, Contract or
other Related Security).

 

2.5Obligor List and Offered Receivables List

 

(a)The Seller shall procure that each Offered Receivables List delivered
pursuant to Clause 2.1(a) (Sale and Purchase of Receivables) shall include all
Receivables of the Seller (other than Excluded Receivables) not theretofore sold
to Buyer pursuant to this Agreement.

 

(b)The Seller shall procure that:

 

(i)each Offered Receivables List identifies, inter alia, in relation to each
Receivable so offered:

 

(A)the name, address and client number of the Obligor owing such Receivable;

 

(B)the respective invoice date and invoice number;

 

(C)the due date for such Receivable; and

 

(D)the Unpaid Balance of each such Receivable; and

 

(ii)each Offered Receivable denominated in EUR is sorted into the section of the
Offered Receivables List headed "EUR Receivables", each Offered Receivable
denominated in USD is sorted into the section of the Offered Receivables List
headed “USD Receivables” and each Offered Receivable denominated in GBP is
sorted into the section of the Offered Receivables List headed “GBP
Receivables”.

 

The Offered Receivables List shall be used on the initial Purchase Date and each
subsequent Purchase Date to determine in accordance with Clause 2.1(a) (Sale and
Purchase of Receivables) which Receivables and their Related Security are sold
and assigned and/or transferred to the Buyer.

 

(c)On the Effective Date, the Seller shall provide the Buyer with an up to date
Obligor List (with a copy to the Administrative Agent). The Obligor List shall
be used until the Seller provides the Buyer with an updated Obligor List (with a
copy to the Administrative Agent) pursuant to Clause 2.5(d). The Seller shall
procure that each Obligor List sets out the names of all Obligors with which the
Seller has entered into Contracts in respect of which Receivables and their
Related Security arise.

 



- 11 -

 

 

(d)The Seller shall update the Obligor List from time to time to add all
additional Obligors (other than Obligors with which the Seller solely would have
Excluded Receivables) prior to the Seller originating any Receivables with such
Obligors and may remove Obligors in respect of which it shall no longer
originate any Receivables (other than Excluded Receivables); provided that at
any time any then-current Obligor List shall be deemed to remain unchanged until
a new list is delivered by the Seller to the Buyer (with copy to the
Administrative Agent). Any such updated Obligor List shall be used on each
Purchase Date thereafter until any further updated list of Obligors is received
by the Buyer (with a copy to the Administrative Agent).

 

(e)Each Obligor List shall at all times contain the names, addresses and client
numbers of the then-current Obligors and each update thereto shall be provided
to the Buyer and the Administrative Agent by email in electronic form (including
excel or any other file type satisfactory to the Buyer and Administrative Agent)
together with an Offered Receivables List.

 

2.6Trust of monies

 

(a)If, for any reason, any Receivables cannot be sold, transferred and assigned
to the Purchaser as contemplated in Clause 2.1 (Sale and Purchase of
Receivables) or for any reason are not (or determined not to have been) sold,
transferred and assigned to the Buyer in contravention of the intent of this
Deed, then, with effect from the date of the purported sale, transfer and
assignment thereof the Seller irrevocably undertakes to hold, and hereby
declares that it does hold, on trust such Receivables (including the Related
Rights) and any proceeds thereof for and to the order of the Buyer absolutely.

 

3.Consideration and Payment

 

3.1Purchase price

 

(a)Subject to paragraph (c) below, the purchase price (the "Purchase Price") for
each Purchased Receivable and any Related Security on any day shall be an amount
in the Currency in which the Purchased Receivable is denominated equal to the
Unpaid Balance of that Purchased Receivable, minus the Discount with respect to
such Purchased Receivable. The Buyer and the Seller hereby agree that the
purchase price payable by the Buyer pursuant to, and in accordance with, this
paragraph (a) shall be inclusive of all VAT and comparable or similar Taxes and
that (A) the Buyer shall have no responsibility to pay any additional amount in
respect of any such Taxes, and (B) in the event that any such Taxes are payable
with respect to the payment or receipt of any such purchase price, the Seller
shall promptly pay such Taxes in full or, to the extent such Taxes have already
been paid by the Buyer, the Seller shall promptly reimburse the Buyer in the
corresponding amount, whether out of such Purchase Price received by it or
otherwise. If the Seller has paid such Taxes or reimbursed the Buyer for such
Taxes and the Buyer is entitled to credit or repayment in respect of such Taxes
from the relevant tax authority, the Buyer shall use reasonable commercial
endeavours to recover such credit or repayment and shall account for so much of
such credit or repayment as the Buyer reasonably and in good faith determines
will leave it in no better nor worse a financial position than it would have
been in if such Taxes were not chargeable on the Purchase Price.

 

- 12 -

 



 

(b)The Seller and the Buyer acknowledge and agree that the full Purchase Price
for the purchase hereunder of any Purchased Receivable and its Related Security
shall be due and payable on the same Purchase Date on which the Purchased
Receivable has been purchased pursuant to Clause 2.1 (Sale and Purchase of
Receivables).

 

(c)The Purchase Prices due on any given Purchase Date shall be paid and settled
in the following order of priority:

 

(i)First, the Purchase Prices for all Purchased Receivables denominated in the
same currency shall be set-off to the extent there is Available Collections
Set-off Amount available in such currency on such Purchase Date;

 

(ii)Second, the amount of the Purchase Prices which have not been set-off
pursuant to paragraph (i) above shall be paid in cash by the Buyer to the Seller
on such Purchase Date to a bank account over which no security has been granted
for the benefit of the Secured Parties. Purchase Prices denominated in EUR, USD
and GBP shall be paid in such respective currency. Purchase Prices denominated
in other currencies, shall either be paid in the currency of denomination or, at
the election of the Buyer, paid (from a source other than from Collections
denominated in EUR, GBP or USD) in another currency converted at the Applicable
Exchange Rate for such currency on such date.

 

(d)The parties agree that the Purchase Price is payable in accordance with the
provisions hereof irrespective of the performance of the Purchased Receivables.

 

(e)Each of the Seller and the Servicer represent that they have access to all
information necessary to calculate the purchase price for each Purchased
Receivable and its Related Security and will cooperate to provide all
information necessary forthwith to Buyer and all other relevant parties to
ensure timely calculation and payment of the purchase price for each Purchased
Receivable and its Related Security. Each of the Seller and the Servicer shall
provide detailed information regarding the calculation of the purchase price for
each Purchased Receivable and its Related Security to each of the Buyer, the
Administrative Agent and the Purchasers promptly following receipt of a
reasonable request.

 

- 13 -

 



 

4.Administration and Collection

 

4.1Servicing of Purchased Receivables

 

(a)The enforcement, servicing, administration and collection of the Purchased
Receivables and Related Security shall be conducted by the Servicer, all on the
terms set out in (and subject to any rights to terminate the initial Servicer as
servicer, any replacement Servicer or any sub-servicer pursuant to) the
Servicing Deed.

 

(b)In order to facilitate and/or expedite the servicing, administration and
collection of the Purchased Receivables, it may be necessary or otherwise
reasonably desirable (in the opinion of the Buyer) for the Buyer and/or any
Person designated by the Buyer (including the Administrative Agent, the Security
Trustee and the Servicer) to act under a power of attorney from the Seller.
Accordingly, the Seller hereby grants to the Buyer and each Person designated
from time to time by the Buyer (including the Administrative Agent and the
Servicer) a power of attorney, to (i) take any action described in Clauses
4.4(b) and 4.4(c) (Certain actions and rights), and (ii) take any and all steps
in its name and on behalf of it as are necessary or reasonably desirable (in the
opinion of the Buyer) to collect all amounts due under any and all Purchased
Receivables or Related Security, including endorsing the name of the Seller on
cheques and other instruments representing Collections and enforcing such
Purchased Receivables, Related Security and any related Contracts. Nothing in
this Clause 4.1(b) shall subject such attorney to any liability if such attorney
elects in its sole discretion not to take any such action or if any action taken
by it shall prove to be inadequate or invalid. To further such end and upon
execution of this Agreement, the Seller shall on or about the date of this
Agreement execute and deliver to the Buyer and the other Persons identified
therein a power of attorney in form and substance satisfactory to the
Administrative Agent.

 

(c)The Seller hereby agrees, for the benefit of the Buyer and its assigns, that
it will cooperate with and assist each Servicer (including any successor
Servicer appointed pursuant to the Servicing Deed) in any manner such Servicer
reasonably determines will facilitate the performance of its duties under the
Servicing Deed (and, in the case of a successor Servicer, its transition). Such
cooperation shall include (i) the endorsement of any cheque or other instrument
representing Collections or Purchased Receivables or Related Security, (ii) the
execution of any power of attorney or other similar instrument necessary or
reasonably required by the Buyer in connection with the enforcement, servicing,
administration and/or collection of the Purchased Receivables and other Related
Security, and (iii) access to, transfer of, and use by, the new Servicer of any
records, licences, hardware or software necessary or reasonably desirable (in
the opinion of the Buyer) to collect the Purchased Receivables and otherwise
enforce, service, administer and/or collect the Purchased Receivables and
Related Security.

 

- 14 -

 



  

(d)The Seller hereby irrevocably agrees to act as the data-processing agent of
the Servicer and, in such capacity, the Seller shall conduct the data processing
functions of the enforcement, servicing, administration and/or collection of the
Purchased Receivables and the Collections thereon.

 

4.2Collections

 

The Seller shall surrender any Collections (other than Deemed Collections) it
has received to the Buyer.

 

4.3Deemed Collections

 

(a)If on any day after the relevant Purchase Date a Purchased Receivable (or any
part thereof) becomes a Diluted Receivable, the Seller shall be deemed to have
received on such day a Collection of such Purchased Receivable in (i) if such
Purchased Receivable is cancelled, the full amount of the Unpaid Balance (as
determined immediately prior to such Dilution) of such Purchased Receivable or
(ii) otherwise, in the full amount of such Dilution.

 

(b)If on any Purchase Date in relation to a Purchased Receivable the Unpaid
Balance of such Purchased Receivable on such Purchase Date is less than the
Unpaid Balance on the basis of which the purchase price for such Purchased
Receivable has been determined pursuant to Clause 3.1(a) (Purchase price), then
the Seller shall be deemed to have received, on such Purchase Date, a Deemed
Collection equal to such reduction.

 

(c)If on any day it is determined that any of the Receivables Representations
was or becomes untrue with respect to any Purchased Receivable, the Seller shall
be deemed to have received on such day a Collection of such Purchased Receivable
in the full amount of the Unpaid Balance of such Purchased Receivable.

 

(d)Following full payment of any Deemed Collection in respect of a Purchased
Receivable, and solely to the extent that the Buyer subsequently receives
Collections with respect to such Purchased Receivable, the Buyer shall, or shall
cause the Servicer to, remit to the Seller such Collections.

 

(e)Not later than the next Settlement Date after the Seller is notified in
writing or otherwise becomes aware that it has been deemed pursuant to this
Clause 4.3 to have received a Deemed Collection, the Seller (i) shall pay to the
Servicer an amount (in the currency in which such Purchased Receivable is
denominated) equal to such Deemed Collection and (ii) such amount shall be
applied by the Servicer as a Collection in accordance with clause 4.1
(Allocation and Distribution of Available Funds) of the Servicing Deed (which
payment shall be satisfied to the extent such amount is included in the
Available Collections Set-off Amount in the applicable currency).

 



- 15 -

 

 

4.4Certain actions and rights

  

(a)Upon the occurrence of a purchase under this Deed, the Seller shall mark the
Purchased Receivables in its accounting records in accordance with applicable
accounting laws as having been sold under this Deed. In addition, the Seller
agrees that from time to time, at its expense, it shall promptly execute and
deliver all further instruments, notices and other documents, and take all
further action as may be necessary or the Buyer or its assignees may reasonably
request in order to perfect, protect or more fully evidence the purchases of the
Purchased Receivables and Related Security hereunder, or to enable the Buyer or
its assigns to exercise or enforce any of their respective rights arising under
this Deed or any other Transaction Document or existing at law. Without limiting
the generality of the foregoing, the Seller shall upon the request of the Buyer
or its designee execute such further agreements, instruments and powers of
attorney, and to make such filings, deliver such notices and take such other
actions, as may be necessary or appropriate to give full effect to the
transactions contemplated hereunder.

 

(b)Notwithstanding anything herein or in any other Transaction Document to the
contrary, the Seller hereby acknowledges and agrees that, at any time on and
after the Account Redirection Date:

 

(i)the Buyer and/or its assigns and the Administrative Agent will have the right
to instruct any Obligor that the payment of all amounts payable in respect of
the Receivables and their Related Security be made directly to an SPV Account;
and



 

(ii)at the Administrative Agent's request and at the Seller's expense, the
Seller shall (A) instruct any Obligor that the payment of all amounts payable in
respect of the Receivables and their Related Security be made directly to an SPV
Account, and (B) otherwise segregate all cash, cheques and other instruments
received by it from time to time constituting Collections in respect of the
Receivables and their Related Security in a manner reasonably acceptable to the
Administrative Agent and shall, promptly upon receipt, remit all such cash,
cheques and instruments, duly endorsed or with duly executed instruments of
transfer, to an SPV Account.

 

(c)Notwithstanding anything herein or in any other Transaction Document to the
contrary, the Seller hereby acknowledges and agrees that, at any time on and
after the Account Redirection Date:

 

(i)the Buyer or the Administrative Agent (and/or each of their assigns) will
have the right to notify any Obligor of the Buyer's, the Administrative Agent's
or the Purchasers' (and/or each of their assigns') ownership of the Receivables
and their Related Security and the Secured Parties' interest therein by sending
to any such Obligor a written notice in the form set out in Schedule 2 (Form of
Notice of Assignment);

 



- 16 -

 

 

(ii)at the Administrative Agent's request and at the Seller's expense, the
Seller shall (A) give notice of the Buyer's ownership of the Receivables and
their Related Security and the Secured Parties' interest therein to each
Obligor, and (B) execute any power of attorney or other similar instrument
and/or take any other action necessary or reasonably requested by the Buyer to
give effect to such notice and directions, including any action required to be
taken so that the obligations or other indebtedness of such Obligor in respect
of any Receivables and their Related Security may no longer be legally satisfied
by payment to the Seller or any Person designated by the Seller; and

 

(iii)at the Administrative Agent's request, the Seller shall at its own expense
assemble all of the Records and shall make the same available to the
Administrative Agent at the addresses specified in schedule 1 (Address and
Payment Information) to the Master Framework Agreement or at any other place
agreed to in writing by the Seller and the Administrative Agent.

 

5.Representations and Warranties

 

5.1Seller's Representations and warranties

 

The Seller hereby represents and warrants to the Buyer that on each respective
Purchase Date and on each Investment Date and Settlement Date:

 

(a)Corporate existence; Compliance with Law. The Seller (i) is a private company
limited by shares, duly incorporated and validly existing under the laws of
England and Wales, (ii) has all corporate power and all licenses,
authorizations, consents and approvals of all Official Bodies required to
perform its obligations under the Transaction Documents and to carry on its
business in each jurisdiction in which its business is now and proposed to be
conducted (except where such failure to have any such licenses, authorizations,
consents and approvals would not individually or in the aggregate have a
Material Adverse Effect), and (iii) is in compliance with all requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)Corporate power; Authorization; Enforceable Obligations.

 

(i)The Seller has the corporate or other power and authority, and the legal
right, to make, deliver and perform the Transaction Documents to which it is a
party and has taken all necessary corporate action to authorize the execution,
delivery and performance of its obligations under the Transaction Documents to
which it is a party.

 

(ii)No consent, authorization of, filing with, notice to or other act by or in
respect of, any Official Body or any other Person is required in connection with
its execution, delivery, performance, validity or enforceability of the
Transaction Documents.

 



- 17 -

 

 

(iii)This Deed has been duly executed and delivered on behalf of the Seller.

 

(iv)This Deed constitutes, and each other Transaction Document to which the
Seller is a party when executed and delivered will constitute, a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except as enforceability may be limited by applicable
Insolvency Laws.

 

(c)No Legal Bar. The execution, delivery and performance of the Transaction
Documents to which the Seller is a party will not violate (i) any Law except to
the extent that the failure to comply therewith could not, in the aggregate, be
expected to have a Material Adverse Effect or a material adverse effect on the
condition (financial or otherwise), business or properties of the Parent and the
Originators, taken as a whole, (ii) any agreement or instrument binding on or
affecting any of its assets, except for such violations which, individual or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (iii) any court order, judgment, award, injunction, decree or other
instrument binding on or affecting it or any of its assets, or (iv) its Organic
Documents.



 

(d)Preference; Voidability. The Buyer shall have given reasonably equivalent
value to the Seller in consideration for the transfer to the Buyer of the
Receivables and Related Security by the Seller, and each such transfer shall not
have been made for or on account of an antecedent debt owed by the Seller to the
Buyer and no such transfer is or may be voidable under any Insolvency Law.

 

(e)Registered office and location of records. Its principal place of management,
centre of main interests, registered office and the offices where it keeps all
its Records are located at the address(es) specified in schedule 4 (Location of
certain offices) to the Receivables Transfer Agreement.

 

(f)Data protection. Either (i) no Data Protection Law is applicable to the
Purchased Receivables or (ii) it is in compliance in all material respects with
any applicable Data Protection Law applicable to it or its business or assets.

 

(g)Centre of Main Interest. For the purpose of the EU Insolvency Regulation, its
centre of main interest (as that term is used in Article 3(1) of the EU
Insolvency Regulation) is situated in the jurisdiction of its registered office.

 

(h)Anti-Corruption Laws and Sanctions. The Seller has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Seller
and its subsidiaries, directors and officers, and, to the extent commercially
reasonable, affiliates, employees or agents, with Anti-Corruption Laws and
applicable Sanctions. The Seller and its subsidiaries, directors and officers
and, to the best knowledge of the Seller, its affiliates, employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (i) the Seller and its subsidiaries, directors or
officers, or, to the best knowledge of the Seller, its affiliates and employees,
or (ii) to the knowledge of the Seller, any advisor or agent of the Seller or
any Affiliate thereof that will act in any capacity in connection with or
benefit from the transactions contemplated by the Transaction Documents,  is a
Sanctioned Person. The transactions contemplated by the Transaction Documents
will not violate Anti-Corruption Laws or applicable Sanctions.

 

- 18 -

 



 



 

5.2Seller's additional representations and warranties

 

The Seller hereby further represents and warrants to the Buyer that on the
respective Purchase Date:

 

(a)Good title. Immediately preceding each purchase hereunder, it is the owner of
all of the Receivables and their Related Security to be sold by it or is
entitled to sell and dispose of them (including under extended retention of
title arrangements), free and clear of all Adverse Claims (other than any
Adverse Claim created pursuant to the Transaction Documents), including the
interest of any creditor of or purchaser from the Seller. This Deed constitutes
a valid sale, transfer and assignment of the Purchased Receivables and their
Related Security to the Buyer and, upon each purchase, the Buyer shall acquire a
valid and enforceable ownership interest in each Purchased Receivable and their
Related Security that exists on the date of such purchase, free and clear of any
Adverse Claim (other than any Adverse Claim created pursuant to the Transaction
Documents).



 

(b)Accuracy of information. No document furnished or statement made in writing
to the Administrative Agent, the Security Trustee or any other Secured Party in
connection with the negotiation, preparation or execution of this Deed or any of
the other Transaction Documents contains any untrue statement of a material
fact, or omits to state any such material fact necessary in order to make the
statements contained therein not misleading, in either case which has not been
corrected, supplemented or remedied by subsequent documents furnished or
statements made in writing to the Administrative Agent, the Security Trustee and
the other Secured Parties.

 

(c)Identification of Receivables. The Seller, or the Servicer on its behalf, has
the ability to unequivocally identify each Receivable sold and assigned
hereunder.

 

(d)Tax status. It has (i) timely filed all material tax returns required to be
filed, and (ii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges due under applicable law other than
those, which individually or in the aggregate, would not result in liability in
excess of €5,000,000.

 

(e)Action, suits. No litigation, investigation or proceeding of or before any
arbitrator or Official Body that if adversely determined could have a Material
Adverse Effect is pending or, to its knowledge, threatened, by or against the
Seller or against any of its assets or with respect to any of the Transaction
Documents or any of the transactions contemplated thereby.

  

 - 19 - 

 



  

(f)Credit and Collection Policy. Since the Effective Date, there have been no
material changes in its Credit and Collection Policy other than changes not in
violation of, and for which the Administrative Agent has received notice or
provided consent, as applicable, in accordance with this Deed and the other
Transaction Documents. It has at all times complied with its Credit and
Collection Policy in all material respects.

 

(g)Material Adverse Effect. Since the Effective Date, there has been no Material
Adverse Effect with respect to the Seller.

 

(h)Accounts. The names and addresses of all the Collection Account Banks,
together with the account numbers of the Collection Accounts at such Collection
Account Banks, are as specified in schedule 3 (Accounts) to the Receivables
Transfer Agreement or at such other Collection Account Bank and/or with such
other Collection Account as have been notified to the Buyer and the
Administrative Agent and for which an Account Agreement has been executed and
delivered to the Security Trustee in accordance herewith. Except as provided in
Clause 6.2(h) (Accounts), all Collection Accounts are subject to a valid and
enforceable Account Agreement and the Security Trustee has a valid and perfected
security interest or trust in each Collection Account, free and clear of any
Adverse Claim (other than any Adverse Claim created pursuant to the Transaction
Documents).

 

(i)No currency transfer limitation. No payment by any Obligor on a Purchased
Receivable or the Seller under this Deed nor remittance of any Collection is or
will be affected by any currency exchange control regulations of any Official
Body.

 

(j)Tax. Under the laws of its jurisdiction of incorporation, (a) it is not
necessary that any stamp, registration or similar tax be paid on or in relation
to any Transaction Document, and (b) it is not required to make any tax
withholding or deduction from any payment it may make under any Transaction
Document, provided that, in respect of any payment of Yield funded in whole or
in part from United Kingdom sources, the recipient is eligible to receive such
payment free from any withholding or deduction for or on account of tax imposed
by the United Kingdom.

 

(k)Tax residence. It is resident for tax purposes solely in the United Kingdom
and it does not carry on a trade or business in the Netherlands through a branch
or agency with which any payment under this Deed or any other Transaction
Document is connected.

 

(l)Subordinated Loan. The Seller has no commercial or other interest in the
Subordinated Loan.

 



 - 20 - 

 

  

5.3Buyer's representations and warranties

  

(a)The Buyer hereby represents and warrants to the Seller that on each
respective Purchase Date:

 

(i)Corporate existence; Compliance with Law. The Buyer (i) is duly organised and
validly existing under the laws of the jurisdiction of its organisation,
(ii) has the corporate power and authority, and the legal right, to perform its
obligations under the Transaction Documents and to carry on its business in each
jurisdiction in which its business is now and proposed to be conducted, (iii) is
duly qualified as a foreign corporation or other entity and in good standing
under the laws of each jurisdiction where its ownership of property or the
conduct of its business requires such qualification except where the failure to
be duly qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect, and (iv) is in compliance with all requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.



 

(ii)Tax residence. The Buyer is managed and controlled in the Netherlands, is
resident for tax purposes solely in the Netherlands, and is not and will not be
resident or liable to tax on its net income, gross receipts or turnover
elsewhere.

 

(iii)Corporate power; Authorization; Enforceable Obligations.

 

(A)The Buyer has the corporate or other power and authority, and the legal
right, to make, deliver and perform the Transaction Documents to which it is a
party and has taken all necessary corporate action to authorize the execution,
delivery and performance of its obligations under the Transaction Documents to
which it is a party.

 

(B)No consent, authorization of, filing with, notice to or other act by or in
respect of, any Official Body or any other Person is required in connection with
the Buyer's execution, delivery, performance, validity or enforceability of the
Transaction Documents.

 

(C)This Deed has been, and each other Transaction Document to which it is a
party will be, duly executed and delivered on behalf of the Buyer.

 

(D)This Deed constitutes, and each other Transaction Document to which the Buyer
is a party when executed and delivered will constitute, a legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as enforceability may be limited by applicable Insolvency
Laws.

  



 - 21 - 

 

 

(iv)No Legal Bar. The execution, delivery and performance of the Transaction
Documents to which the Buyer is a party will not violate (i) any Law, (ii) any
agreement or instrument binding on or affecting any of its assets, except for
such violations which, individual or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (iii) any court order, judgment,
award, injunction, decree or other instrument binding on or affecting it or any
of its assets, or (iv) its Organic Documents.

 



(b)Notwithstanding anything to the contrary in this Deed, the failure of any
representation or warranty in this Clause 5.3 to be true and correct shall not
prohibit or limit the sale and assignment of any Receivables and Related
Security hereunder.

 

(c)For the avoidance of doubt, Clause 16.2 (Confidentiality) shall apply to this
Clause 5.3 as if set out in full herein.

 

6.Covenants

 

6.1Covenants

 

At all times from the Effective Date to the Final Payout Date, unless the
Administrative Agent consents in writing otherwise, the Seller shall:

 

(a)Compliance with Laws, etc. Comply with, and cause each of its Subsidiaries to
comply with, all Laws to which it or its assets may be subject, except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Seller will keep all personal
data (as such term is defined under applicable Data Protection Laws) it receives
(if any) pursuant to this Deed confidential from all Parties (save where
disclosure is required to be made to a Party under applicable Data Protection
Laws) and shall ensure that all personal data is at all times processed in
accordance with applicable Data Protection Laws and in a manner so as not to put
the Buyer in breach of any applicable Data Protection Laws. The Seller shall
ensure that it has all the necessary rights, permissions, registrations and
consents to disclose any personal data it discloses pursuant to this Deed, so
that the recipients may lawfully use, process and transfer such personal data in
accordance with this Deed and Data Protection Laws.

 

(b)Reporting requirements. Promptly provide (i) in respect of the Seller (A) to
the Buyer and the Administrative Agent within ten (10) Business Days after the
date of any material change in or amendment to its Credit and Collection Policy
is made, a copy of such Credit and Collection Policy then in effect indicating
such change or amendment; and, within ninety (90) days after the close of each
of its fiscal years a complete copy of its Credit and Collection Policy then in
effect, (B) to the Buyer and the Administrative Agent, within five (5) days
after the date of any change in its public or private debt ratings, if any, a
written certification of such public and private debt ratings after giving
effect to any such change, (C) to the Servicer, Parent and the Buyer any
periodic financial statements, reports, records, documents or other information
with respect to itself required to be delivered by the Servicer, the Parent or
the Buyer pursuant to any Transaction Document, (D) to the Administrative Agent,
on each Reporting Date, an Obligor Trial Balance Report, and (ii) any other
reports, notices, information or other document as reasonably requested by the
other party or the Administrative Agent. All such statements, information and
reports shall be true, complete and accurate in all material respects.

 



 - 22 - 

 

  

(c)Change of business. The Seller shall procure that no substantial change is
made to the general nature of the business of the Seller from that carried on at
the Effective Date.

 

(d)Centre of Main Interest. For the purpose of the EU Insolvency Regulation, it
shall have and maintain its centre of main interest (as that term is used in
Article 3(1) of the Insolvency Regulation) situated in the jurisdiction of its
registered office.

 

6.2Affirmative covenants of the Seller

 

At all times from the Effective Date to the Final Payout Date, unless the
Administrative Agent consents in writing otherwise:

 

(a)Inspection of records. The Seller shall furnish to the Buyer and
Administrative Agent from time to time such information with respect to the
Purchased Receivables and their Related Security as the Buyer or the
Administrative Agent may reasonably request. The Seller shall, at any time and
from time to time during regular business hours, upon reasonable notice under
the circumstances, permit the Buyer, the Administrative Agent and any Purchaser
Agents that want to participate, or their respective agents or representatives,
to (i) examine and make copies of and take abstracts from all books, records and
other documents (including computer tapes and disks) relating to the Purchased
Receivables and their Related Security, including any related Contracts in its
possession, and (ii) to visit the offices of the Seller, for the purpose of
examining such materials.

 

(b)Performance discussions. The Seller shall, upon ten (10) Business Days' prior
written notice from the Buyer, the Administrative Agent and any Purchaser Agents
that want to participate, permit such Persons at any time during regular
business hours to visit the offices of the Seller to discuss any information or
records delivered pursuant to paragraph (a) (Inspection of records) above and
other matters relating to the Receivables originated by the Seller and their
Related Security or the Seller's performance hereunder, under the Contracts and
under the other Transaction Documents with any of the officers, directors,
relevant employees or auditors of the Seller having knowledge of such matters.

 

(c)Keeping of records and books of account. The Seller shall maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Receivables originated by the Seller and their
Related Security and any related Contract in the event of the destruction of the
originals thereof), and keep and maintain, all books, computer tapes, disks,
records, information and other documents reasonably necessary or advisable for
the collection of all Receivables and their Related Security originated by it
(including records adequate to permit the daily identification of each new
Receivable originated by the Seller and all Collections of and adjustments to
each existing Receivable originated by the Seller). The Seller shall give the
Buyer and the Administrative Agent prompt notice of any material change in its
administrative and operating procedures referred to in the previous sentence.

 



 - 23 - 

 

 

(d)Performance and compliance with Receivables and Credit and Collection Policy.
The Seller shall (i) at its own expense, fully and in a timely manner, perform
and comply with all provisions, covenants and other obligations, if any,
required to be observed by it under any Contract related to the Receivables
originated by it; and (ii) fully and in a timely manner, comply with its Credit
and Collection Policy in all material respects.

 

(e)Notice of the Buyer's interest. In the event the Seller shall sell or
otherwise transfer any interest in (i) accounts receivable or (ii) any financial
asset related to any Receivable originated by the Seller or its Related Security
or any Contract (other than as contemplated by the Transaction Documents), any
computer tapes or files or other documents or instruments provided by it in
connection with any such sale or transfer shall disclose the assignment or
transfer of such Receivable and its Related Security hereunder, the Buyer's or
the Purchasers' (or their assigns') ownership of such Receivables and their
Related Security.

 

(f)Collections. (i) Prior to the Account Redirection Date, the Seller shall
instruct all relevant Obligors to cause all Collections to be deposited directly
to a Collection Account or an SPV Account; and (ii) on and after the Account
Redirection Date, the Seller shall instruct, in a manner satisfactory to the
Administrative Agent, all relevant Obligors to cause all Collections to be
deposited directly to an SPV Account.

 

(g)Collections received. The Seller shall hold all Collections (including, in
the case of paragraph (ii) below, all Collections received or deposited into any
Collection Account) received by it from time to time on trust for the benefit of
the Buyer and (i) at any time prior to the Account Redirection Date, deposit
such Collections immediately to a Collection Account or an SPV Account (unless
those Collections have already been paid into a Collection Account or an SPV
Account), and (ii) at any time on and after the Account Redirection Date,
deposit such Collections immediately to an SPV Account (unless those Collections
have already been paid into an SPV Account).

 

(h)Accounts. The Seller shall procure that (i) on or prior to the ninetieth
(90th) day after the Closing Date each Collection Account that is not subject to
an Account Agreement shall be subject to an Account Agreement in form and
substance satisfactory to the Administrative Agent and the Security Trustee each
in its sole discretion and (ii) except as provided for in clause (i) above, each
Collection Account shall at all times be subject to an Account Agreement and
that only Collections are received into any of the Collection Accounts.

 



 - 24 - 

 

  

(i)Sale treatment. Subject to applicable GAAP, the Seller shall not account for,
or otherwise treat, the transactions contemplated hereby in any manner other
than as a sale of the Purchased Receivables and their Related Security by it to
the Buyer. In addition, the Seller shall disclose (in a footnote or otherwise)
in all of its financial statements (including any such financial statements
consolidated with any other Persons' financial statements) the existence and
nature of the transaction contemplated hereby.

 

(j)Ownership interest, etc. The Seller shall, at its expense, take (or cause to
be taken) all action necessary or reasonably desirable (in the opinion of the
Buyer) to (a) establish and transfer and maintain (i) valid and enforceable
ownership in each Purchased Receivable and its Related Security in favour of the
Buyer as sold, assigned and transferred under this Deed, in each case free and
clear of any Adverse Claim (other than any Adverse Claim created pursuant to the
Transaction Documents), including promptly executing and delivering all
documents and taking any other such actions which are required or reasonably
requested by the Buyer, to perfect, protect or more fully evidence the interests
of the Buyer, and (b) perfect and protect the assignment of the Purchased
Receivables and the transfer of the Related Security sold, assigned and
transferred pursuant to this Deed or to enable the Buyer to exercise or enforce
any of its rights under this Deed.

 

(k)Notification. The Seller shall as soon as possible but in any event within
two (2) Business Days notify the Administrative Agent and the Buyer if the
Seller becomes aware of any Event of Default, Potential Event of Default, Early
Amortisation Event, Potential Early Amortisation Event, any breach of the
representations and warranties under Clause 5 (Representations and Warranties)
of this Deed, any breach of any undertaking given by the Seller in any
Transaction Document, or if any legal proceedings are instituted against it by
any of its creditors that could reasonably be likely to result in a Material
Adverse Effect.

 

(l)Join in legal proceedings. If the Buyer, the Security Trustee or the
Administrative Agent so requires, the Seller shall participate in or join in and
lend its name to, and take such other steps as may be required by the Buyer, the
Security Trustee or the Administrative Agent (as the case may be) in relation to
any legal proceedings in relation to the Purchased Receivables and their Related
Security or the Transaction Documents brought by the Buyer, the Security Trustee
or the Administrative Agent.

 

(m)Filings. The Seller shall effect all required filings in respect of the
Seller and file, record or enroll each Transaction Document required to be
filed, recorded or enrolled with any court or other authority in the Netherlands
and ensure that such required filings and such other filings, recordings or
enrolments are at all times maintained in accordance with any applicable
requirement of Law.

 



 - 25 - 

 

  

(n)Securitisation Regulation. Upon request by a Purchaser or the Subordinated
Lender, the Seller shall promptly provide each Purchaser or the Subordinated
Lender, as applicabale, with such information relating to the Purchased
Receivables and the transactions under the Transaction Documents as any
Purchaser or the Subordinated Lender may from time to time reasonably request in
order to enable such Purchaser (in its capacity as Purchaser or as a sponsor) or
the Subordinated Lender, as applicable, to comply with any and all applicable
requirements of Article 5 and/or Article 7 of the Securitisation Regulation and
any other due diligence provision or transparency provision of the
Securitisation Regulation Requirements. The Seller shall make available all the
information that an originator is required to make available in accordance with
article 7 of the Securitisation Regulation.

 

(o)Eligible Account Banks. If any Account Bank ceases to be an Eligible Account
Bank, the Seller shall, within ninety (90) days after such Account Bank ceases
to be an Eligible Account Bank, move the applicable Account to a replacement
Account Bank that is an Eligible Account Bank.

 

(p)Anti-Corruption Laws and Sanctions. The Seller shall maintain in effect and
enforce policies and procedures designed to ensure compliance by the Seller and
its subsidiaries, directors, officers, and, to the extent commercially
reasonable, affiliates, employees or agents, with Anti-Corruption Laws and
applicable Sanctions.

 

6.3Negative covenants of Seller

 

At all times from the date of this Deed to the Final Payout Date, unless the
Administrative Agent shall consent otherwise:

 

(a)No adverse claims, etc. Except as otherwise provided herein or in any other
Transaction Document, the Seller shall not sell, assign (by operation of law or
otherwise), lease, charge or otherwise dispose of, or create or suffer to exist
any Adverse Claim (other than any Adverse Claim created pursuant to the
Transaction Documents or arising under extended retention of title arrangements)
upon, or with respect to, any of the Purchased Receivables or their Related
Security.

 

(b)No extension or amendment of Receivables. The Seller shall not, without the
prior written consent of the Administrative Agent (acting on the instructions of
the Majority Purchasers), (i) (x) extend or (y) materially amend or otherwise
modify, in each case, the terms of any Purchased Receivable, or (ii) amend,
modify or waive any term or condition of any Contract related thereto, unless
(A) such extension, amendment, modification or waiver is in accordance with the
Credit and Collection Policy, (B) such Purchased Receivable is a Defaulted
Receivable or a Delinquent Receivable, and (C) such extension, amendment,
modification or waiver will maximize Collections with respect to such Purchased
Receivable; provided that such extension, amendment, modification or waiver
would not, individually or in the aggregate, have a Material Adverse Effect.

 



 - 26 - 

 

  

(c)No change in Credit and Collection Policy. The Seller shall not make any
change to the Credit and Collection Policy, which change would, in either case,
impair the collectability of any Purchased Receivables or otherwise have a
Material Adverse Effect.

 

(d)No mergers, etc. The Seller shall not consolidate or merge with or into, or
sell, lease or otherwise dispose of all or substantially all of its assets to
any other Person, unless (i) no Event of Default, Potential Event of Default,
Early Amortisation Event, Potential Early Amortisation Event or Material Adverse
Effect would occur or be reasonably likely to occur as a result of such
transaction, (ii) unless the Seller is the surviving entity, such Person
executes and delivers to the Buyer and the Administrative Agent (on behalf of
the Purchasers) an agreement by which such Person assumes the obligations of the
Seller under the Transaction Documents, or confirms in writing that such
obligations remain enforceable against such Person (in each case, in form and
substance satisfactory to the Buyer and the Administrative Agent), together with
such other documents and certificates, amendments to the Transaction Documents
and opinions of counsel as the Buyer or the Administrative Agent may reasonably
request, and (iii) after giving effect to such transaction the Coverage Test
would be satisfied.

 

(e)Change in payment instructions to Obligors. The Seller shall not add or
terminate any bank as an Account Bank or any account as an Account to or from
those listed in schedule 3 (Accounts) to the Receivables Transfer Agreement or
make any change, except to the extent permitted or required by the Transaction
Documents, in its instructions to Obligors regarding payments for a Purchased
Receivable to be made to any Account, unless (i) such instructions are to
deposit such payments to another existing Account, (ii) (A) the Buyer and the
Administrative Agent has received written notice of such addition, termination
or change at least thirty (30) days prior thereto, (B) the Buyer and the
Administrative Agent (acting on the instructions of the Majority Purchasers)
have consented to each new Account Bank, and (C) the Security Trustee has
received an Account Agreement executed by each new Account Bank or an existing
Account Bank with respect to each new Account, as applicable, or (iii) on and
after the Account Redirection Date, such instructions are to deposit payments to
an SPV Account (it being agreed that, at any time on and after the Account
Redirection Date, the Seller and the Buyer or its assigns shall jointly instruct
all Obligors to make all payments in respect of the Purchased Receivables and
their Related Security (other than any Receivable originated prior to such date)
to an SPV Account).

 

(f)Deposits to Accounts. The Seller shall not deposit or otherwise credit, or
cause or permit to be so deposited or credited, to any Account cash or cash
proceeds other than Collections.

 



 - 27 - 

 

 

(g)Negotiable instruments. The Seller shall not take any action to cause any
Receivable not evidenced by a negotiable instrument upon origination to become
evidenced by a negotiable instrument, except in connection with the enforcement
or collection of a Defaulted Receivable or a Delinquent Receivable.

  

(h)No impairment of security. The Seller shall not take any action or permit any
action to occur or suffer any circumstance to exist which would result in any
security interest granted, or charge or security agreement or document entered
into or registered or filed, in connection with this Deed or any other
Transaction Document becoming impaired or unenforceable in any respect.

 

(i)Business Activities in the United States. The Seller shall not be located in,
or own any property or any bank account in the United States.

 

7.Term and Termination

 

7.1Stop-Purchase Date

 

The Seller may, with the prior written consent of the Buyer, upon thirty (30)
days' prior written notice to the Buyer and the Administrative Agent (an
"English Originator Stop-Purchase Notice") terminate its obligation to sell
Receivables and their Related Security to the Buyer pursuant to this Agreement,
in which case the "English Originator Stop-Purchase Date" shall occur with
respect to the Seller on the date specified by the Seller in the English
Originator Stop-Purchase Notice (subject to compliance with the requisite notice
period); provided that no such consent of the Buyer shall be required if
(a)(i) the Seller’s Originator Stop Purchase Percentage is less than 5.0% on the
English Originator Stop-Purchase Date and (ii) the aggregate Originator Stop
Purchase Percentage for all Originators who have (A) terminated their obligation
to sell Receivables on a “Originator Stop Purchase Date” in the immediately
preceding twelve-month period or (B) are currently terminating their obligation
to sell Receivables on the English Originator Stop-Purchase Date is less than
5.0% on the English Originator Stop-Purchase Date, or (b)(i) the aggregate
Originator Stop Purchase Percentage for all Originators who have (A) terminated
their obligation to sell Receivables on a “Originator Stop Purchase Date” in the
immediately preceding twelve-month period or (B) are currently terminating their
obligation to sell Receivables on the English Originator Stop-Purchase Date is
greater than or equal to 5.0% but less than or equal to 10.0% on the English
Originator Stop-Purchase Date and (ii) on or prior to the English Originator
Stop-Purchase Date the Seller shall have provided to the Administrative Agent
and each Purchaser Agent a Monthly Servicer Report which excludes the aggregate
Unpaid Balance of the Receivables originated by the Seller and transferred to
the Buyer hereunder in the immediately preceding twenty-four month period (as
determined as of the most recent Settlement Date) evidencing that no violation
of Clause 6.1(f) of the Receivables Transfer Agreement would have occurred in
the absence of such Receivables. For the avoidance of doubt, no termination by
the Seller pursuant to this Clause 7.1 or otherwise shall be deemed to waive or
otherwise relieve the Seller or any other Arrow Party from its obligations under
the Transaction Document if such termination causes an Event of Default,
Potential Event of Default, Early Amortization Event or Potential Early
Amortization Event.

 



 - 28 - 

 



 

7.2Term of Deed

 

This Deed shall commence as of the Effective Date and shall continue to be in
full force and effect until the Final Payout Date; provided, that the rights and
remedies of the Buyer with respect to any representation and warranty made or
deemed to be made by the Seller pursuant to this Deed, (ii) the indemnification
and payment provisions of Clause 8 (Indemnification), and (iii) the agreements
set forth in Clauses 2.3 (No recourse), 2.4 (No assumption of obligations), 16.1
(Consent to disclosure) and 17 (No proceeding; limited recourse) shall survive
any termination of this Deed.

 

7.3Effect of Final Payout Date and Stop-Purchase Date

 

Following the occurrence of the Final Payout Date or the English Originator
Stop-Purchase Date, as applicable, the Seller's obligation to sell, and the
Buyer's obligation to purchase, any Receivables or Related Security shall end.

 

8.Indemnification

 

8.1Indemnities by the Seller

 

(a)Without limiting any other rights which the Indemnified Parties may have
under any Transaction Document or under applicable Law, the Seller shall
indemnify and hold harmless the Buyer and its successors, transferees and
assigns and all officers, directors, employees, counsel and other agents of any
of the foregoing (collectively, the "Indemnified Parties") from and against any
and all damages, losses, claims, liabilities, out-of-pocket costs and expenses,
including interest, penalties, amounts paid in settlement and reasonable
attorneys' fees and disbursements (all of the foregoing being collectively
referred to as "Indemnified Amounts") awarded against or incurred by any of them
(including in connection with or relating to any investigation by an Official
Body, litigation or lawsuit (actual or threatened) or court order, consent,
decree, judgment, claim or other action of whatever sort (including the
preparation of any defence with respect thereto)) in any action or proceeding
between the Seller or any Subsidiary thereof and any of the Indemnified Parties
or between any of the Indemnified Parties and any third party or otherwise
arising out of or as a result of this Deed, the other Transaction Documents, or
any of the transactions contemplated hereby or thereby, excluding,
however, Indemnified Amounts to the extent (i) resulting from gross negligence
or wilful misconduct on the part of such Indemnified Party, as finally
determined by a court of competent jurisdiction, (ii) the same has been fully
and finally paid to such Indemnified Party pursuant to any other provision of
this Deed or any other Transaction Document, (iii) relating to Receivables that
are uncollectable due to an Obligor's insolvency or an Obligor's inability to
pay any amount due and payable by it due to its creditworthiness or
(iv) relating to Excluded Taxes.



 



 - 29 - 

 

  

(b)Notwithstanding any other provision of this Clause 8.1, except as otherwise
specifically provided in this Deed, no Indemnified Party shall have any recourse
to the Seller for any cost, loss or liability incurred by it as a result of any
Purchased Receivable or Related Security being uncollectable due to an Obligor's
insolvency or an Obligor's inability to pay any amount due and payable by it due
to its creditworthiness.

  

8.2Taxes

 

(a)All payments and distributions made or deemed made by the Seller to the Buyer
or any other Person to whom a payment is owing by the Seller pursuant to the
Transaction Documents (each a "recipient") (all of the foregoing "covered
payments"), whether pursuant hereto or to any other Transaction Document, shall
be made free and clear of and without deduction for any Taxes, except as
required by Law. In the event that any withholding or deduction from any covered
payment is required in respect of any Taxes, then the Seller shall:

 

(i)pay (or procure the payment of) directly to the relevant authority the full
amount required to be so withheld or deducted;

 

(ii)promptly forward to the recipient an official receipt or other documentation
satisfactory to such recipient evidencing such payment to such authority; and

 

(iii)other than any Excluded Taxes, pay (or procure the payment of) to the
recipient, out of funds other than Collections, such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
recipient will equal the full amount such recipient would have received had no
such withholding or deduction been required.

 

(b)Each party to this Deed shall, to the extent that it is legally entitled to
do so, cooperate with each other party to complete any reasonable procedural
formalities necessary for either party to obtain authorisation to make a payment
without a Tax deduction; provided, however, that the recipient shall not be
required to prepare or furnish any documentation or information that it
determines in its reasonable judgment could subject the recipient to any
material unreimbursed cost or expense or could prejudice the legal or commercial
position of the recipient.

 

(c)Moreover, if any Taxes other than Excluded Taxes are directly asserted
against the recipient with respect to any payment or income earned or received
by the recipient from a Seller or in respect of a Receivable hereunder or under
any other Transaction Document, the Seller will promptly pay such additional
amounts (including any penalties, interest or expenses to the extent not
attributable to the recipient's wilful misconduct) as shall be necessary in
order that the net amounts received and retained by the recipient after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the recipient would have received had such Taxes not been
asserted, it being understood that the Seller shall not be obliged to pay such
additional amounts (including any penalties, interest or expenses) if and to the
extent they are already compensated for under Clause 8.2(a)(iii) or would have
been compensated for under Clause 8.2(a)(iii) but were not so compensated solely
because one of the exclusions of the respective provision under this Deed
applied. The recipient shall use its reasonable endeavours to effect all
required elections and filings, or otherwise take reasonable steps, in each case
as reasonably required by the Seller, to mitigate any such additional amount,
other than where, in the reasonable judgment of the recipient, to do so might be
prejudicial to it.



 



 - 30 - 

 



 

(d)If the Seller fails to pay (or procure the payment of) any Taxes when due to
the appropriate taxing authority or fails to remit to the recipient the required
receipts or other required documentary evidence, the Seller shall indemnify the
recipient for any incremental Taxes, interest, or penalties that may become
payable by any recipient as a result of any such failure

 

(e)If an additional payment is made under Clauses 8.2(a), (c) or (d) (Taxes) for
the account of any recipient and such recipient, in its sole discretion
(exercising good faith), determines that it has finally and irrevocably received
or been granted a credit against or release or remission for, or repayment of,
any Tax paid or payable by it giving rise to such payment or in respect of or
calculated with reference to the deduction or withholding giving rise to such
payment, such recipient shall, to the extent that it determines that it can do
so without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to the Seller such amount as the recipient shall, in
its sole discretion (exercising good faith), have determined to be attributable
to such deduction or withholding or additional payment and which will leave such
recipient (after such payment) in the same after-Tax position that it would have
been in if the Seller had not been required to make (or procure the making of)
the additional payment. Nothing herein contained shall interfere with the right
of a recipient to arrange its tax affairs in whatever manner it thinks fit nor
oblige any recipient to claim any tax credit or to disclose any information
relating to its tax affairs or any computations in respect thereof or require
any recipient to do anything, in each case, that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

 

(f)Notwithstanding anything to the contrary in this Deed, the Seller shall not
have any obligation to indemnify any recipient for Excluded Taxes or to
otherwise satisfy the obligation of any recipient to pay such Excluded Taxes. In
addition, the Seller shall have no obligation to indemnify or to otherwise
compensate or satisfy the obligation of any recipient for any withholding Taxes
that arise as a result of such recipient's failure to deliver to the Seller, at
the time or times reasonably requested by the Seller, such properly completed
and executed documentation reasonably requested by the Seller (including in
respect of FATCA) as will permit any payment to be made without withholding or
at a reduced rate of withholding; provided, however, that a recipient shall not
be required to complete, execute or deliver any documentation if, in such
recipient's reasonable judgment, such completion, execution or delivery would
subject such recipient to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such recipient. Without
prejudice to the generality of the foregoing, the Seller shall have no
obligation to indemnify or to otherwise compensate or satisfy the obligation of
any recipient for a UK Tax Deduction (as defined for the purposes of the
Receivables Transfer Agreement) on payments of Yield except to the extent that
the Buyer has a corresponding obligation to do so under the Receivables Transfer
Agreement and has failed to discharge that obligation.



 



 - 31 - 

 

 

8.3Value Added Tax

 

(a)Any amounts stated in this Deed to be payable, or payable in connection with
this Deed by the Seller to the Buyer are exclusive of VAT and accordingly, to
the extent that any such VAT is chargeable, the Seller shall, in addition to any
other amounts due and payable by the Seller, pay any amount properly charged in
respect of VAT for which the Buyer is required to account to the relevant tax
authority, against delivery of a valid VAT invoice in respect thereof.  All
amounts payable by the Buyer to the Seller pursuant to this Deed shall be
inclusive of VAT.  If the Buyer receives credit or repayment in respect of such
VAT from the relevant tax authority, the Buyer shall account to the Seller for
so much of such credit or repayment as the Buyer reasonably and in good faith
determines will leave it in no better nor worse a financial position than it
would have been in if such VAT were not chargeable.

 

(b)Where the Seller is required pursuant to the terms of this Deed to reimburse
or indemnify the Buyer for any cost or expense, the Seller shall reimburse or
indemnify (as the case may be) the Buyer for the full amount of such cost or
expense, including such part thereof as represents irrecoverable VAT.

 

9.Costs, Expenses and Taxes

 

The Seller agrees to pay on demand:

 

(a)all costs and expenses incurred by the Buyer and its assigns in connection
with the enforcement of, or any actual or claimed breach of, this Deed,
including the reasonable fees and expenses of counsel to any such Persons
incurred in connection with any of the foregoing or in advising such Persons as
to their respective rights and remedies under this Deed in connection with any
of the foregoing; and





 

(b)all stamp and other similar Taxes (other than Excluded Taxes) and fees
(including interest, late payment fees and penalties) paid, payable or
determined to be payable in connection with the execution, delivery, performance
(including the sale of Receivables hereunder), filing and recording of this
Deed, any other Transaction Document to which the Seller is a party or any other
instrument, document or agreement filed or delivered in connection therewith.

 



 - 32 - 

 

 

10.Remedies and Waivers

  

No failure or delay on the part of any party to this Deed in exercising any
power, right or remedy under this Deed shall operate as a waiver, nor shall any
single or partial exercise of any such right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Deed are cumulative and not exclusive of any rights or
remedies provided by law.

 

11.Further Assurances

 

The Buyer and the Seller agree to do and perform, from time to time, any and all
acts and to execute any and all further instruments required or reasonably
requested by the other or the Administrative Agent to more fully effect the
purposes of this Deed.

 

12.Amendments and Waivers

 

Any provision of this Deed may be supplemented, waived, modified or otherwise
amended if, but only if, such amendment or waiver is in writing and is signed by
the Buyer and the Seller and is made with the prior written consent of the
Administrative Agent.

 

13.Notices and Payments

 

Each communication, payment or notice to be made or given under or in connection
with this Deed shall be made or given in the manner described in clause 4
(Notices and payments) of the Master Framework Agreement.

 

14.Severability and Partial Invalidity

 

14.1Partial invalidity

 

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of that provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

14.2Severability

 

If a court of competent jurisdiction determines that any term or provision of
this Deed as written is invalid or unenforceable, the parties agree that the
court making the determination of invalidity or unenforceability shall reduce
the scope, duration, or area of the term or provision, delete specific words or
phrases, or replace any invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision, and this Deed
shall be enforceable as so modified after the expiration of the time within
which the court's judgment may be appealed.

 



 - 33 - 

 

 

15.Successors and Assigns; Binding Effect

 

This Deed shall be binding upon and inure to the benefit of the parties hereto,
(including any collateral assigns or other assignees by way of security created
by the Security Documents) and their respective successors and assigns. The
Seller may not assign its rights or obligations hereunder without the prior
written consent of the Buyer and the Administrative Agent. The Seller
acknowledges the Buyer's rights under this Deed may be assigned to the
Administrative Agent or the Security Trustee and the other Secured Parties and
consents to such assignments and to the exercise of those rights directly by the
Administrative Agent, the Security Trustee or the other Secured Parties under
the Security Documents and consents to such assignments and to the exercise of
those rights directly by the Administrative Agent or any other Secured Party, to
the extent permitted by the Security Documents.

 

16.Disclosure

 

16.1Consent to disclosure

 

The Seller hereby consents to the disclosure, subject to applicable Law
(including Data Protection Laws) of any non-public information (other than any
Customer Information) with respect to it received by the Administrative Agent,
the Buyer, the Security Trustee or any other Secured Party to any potential
Purchaser, the Administrative Agent, the Security Trustee, any other Secured
Party, any nationally recognised statistical rating organisation rating the
Commercial Paper, any dealer or placement agent of or depositary for the
Commercial Paper, the trustee or collateral agent for any Purchaser, any Program
Support Provider or any of such Person's counsel or accountants in relation to
this Deed or any other Transaction Document; provided that, notwithstanding
anything in this Deed or any other Transaction Document to the contrary, subject
to the requirements of applicable Law (including Data Protection Laws), the
Seller hereby consents to the disclosure of any Customer Information in
connection with the enforcement of any Receivable or its Related Security or the
exercise of any right of any Person under the Transaction Documents during the
existence of an Event of Default or Early Amortisation Event or following the
Account Redirection Date.

 

16.2Confidentiality

 

No party to this Deed shall disclose the contents of this Deed or any other
Transaction Document or any other proprietary or confidential information of or
with respect to the Administrative Agent, the Security Trustee, the Buyer, any
other Secured Party, the trustee or collateral agent for any Purchaser or any
Program Support Provider to any other Person except (a) its auditors and
attorneys, employees or financial advisors (other than any commercial bank) and
any nationally recognised statistical rating organisation, provided that such
auditors, attorneys, employees, financial advisors or rating agencies are
informed of the highly confidential nature of such information, or (b) as
otherwise required by applicable Law or an order of a court of competent
jurisdiction.

 



 - 34 - 

 

 

17.No Proceeding; Limited Recourse

 

17.1No proceeding

  

The Seller hereby covenants and agrees that, prior to the date which is two
(2) years and one (1) day after the Final Payout Date, it will not institute
against, or join any other person in instituting against, the Buyer any
proceeding of the type referred to in the definition of Event of Insolvency.

 

17.2Limited recourse

 

Notwithstanding anything to the contrary contained in this Deed or in any other
Transaction Document, the obligations of the Buyer under this Deed and each of
the other Transaction Documents to which it is a party are solely the corporate
obligations of the Buyer and shall be payable solely to the extent of funds
available to the Buyer to satisfy such obligation in accordance with the
Priority of Payments and to the extent that such funds are insufficient, any
undischarged claims shall be extinguished.

 

17.3Survival

 

The provisions of this Clause 17 will survive the termination of this Deed and
the termination of each Transaction Document.

 

18.Counterparts; Electronic Delivery

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures (and if applicable, seals) on the counterparts were
on a single copy of this Deed. Delivery by electronic mail of an executed
signature page of this Deed shall be effective as delivery of an executed
counterpart of this Deed.

 

19.Entire Agreement

 

Subject to any terms implied by law, this Deed represents the entire agreement
between the parties in relation to the subject matter of this Deed and
supersedes any previous agreement (whether written or oral) between all the
parties in relation to that subject matter. Accordingly, all other terms,
conditions, representations, warranties and other statements which would
otherwise be implied (by law or otherwise) shall not form part of this Deed.

 

20.Third Party Rights

 

(a)Except in respect of the Administrative Agent, the Security Trustee and the
other Secured Parties not party to this Deed, which Persons (including, for the
avoidance of doubt, their respective successors and permitted assigns) are
intended to have the benefit of (but in the case of such other Secured Parties
shall not enforce other than via the Administrative Agent) this Deed pursuant to
the Contracts (Rights of Third Parties) Act 1999, a Person who is not party has
no rights under the Contracts (Rights of Third Parties) Act 1999 or analogous
applicable Laws to enforce or to enjoy the benefit of any terms of this Deed.

 



 - 35 - 

 

 

(b)This Deed may be varied from time to time or rescinded without the consent of
any Person that is not a party to this Deed and sub-sections 2(1)(a) to (c) of
the Contracts (Rights of Third Parties) Act 1999 shall not apply to this Deed.

  

21.Governing Law

 

This Deed (including Clause 22 (Jurisdiction)) and any non-contractual
obligations arising out of or in connection with it shall be governed by, and
shall be construed in accordance with, English law.

 

22.Jurisdiction

 

22.1Jurisdiction of the English Courts

 

The parties hereto agree that the courts of England shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any dispute,
which may arise out of or in connection with this Deed (including Clause 21
(Governing Law) and this Clause 22) or the transactions contemplated hereby and,
for such purposes, irrevocably submits to the exclusive jurisdiction of such
courts.

 

22.2Convenient Forum

 

Each party hereto for itself irrevocably waives any objection which it might now
or hereafter have to the courts referred to in Clause 22.1 (Jurisdiction of the
English Courts) being nominated as the forum to hear and determine any suit,
action or proceeding, and to settle any dispute, which may arise out of or in
connection with this Deed or the transactions contemplated hereby and agrees not
to claim that any such court is not a convenient or appropriate forum.

 



 - 36 - 

 

  

Schedule 1
Form of Obligor Trial Balance Report

 

1.Legal name of Obligor: [●]

 

2.Obligor’s address: [●]

 

3.Obligor contact details, if reasonably available (email, phone number, contact
person name): [●]

 

4.Obligor VAT number: [●]

  

 - 37 - 

 



 

Schedule 2
Form of Notice of Assignment

  

[On Arrow Electronics (UK) Limited’s letterhead]

 

By Registered Mail

 

[Date]

 

To:      [Obligor]

 

cc.      [●]

 

Dear Sirs

 

Re: Arrow Electronics (UK) Limited

 

We are writing in connection with the arrangements we currently have with you in
relation to the purchase and sale of goods and services to you, pursuant to [the
agreement(s) described below between [Obligor Parent] and Arrow Electronics (UK)
Limited (the "Contract(s)"): [List of Contract(s)] / the purchase orders from
you (if any) and billing invoices from us from time to time for the purchase and
sale of goods and services and any future purchase orders and billing invoices
or other agreements providing for the purchase and sale of goods and services
between you and us (the "Billing Invoices")].

 

We are writing to notify you of the transfer and assignment of all our right,
title and interest in existing and future amounts due to us and all related
rights arising, from and including the date of this letter, under the
[Contract(s)/ Billing Invoices] (the "Receivables") to Arrow EMEA Funding Corp
B.V. (a special purpose vehicle incorporated as a limited liability company
under the laws of the Netherlands whose registered number is 74299069 and whose
registered office is at Prins Bernhardplein 200, 1097 JB Amsterdam, the
Netherlands), pursuant to a English Receivables Sale Agreement dated 27
January 2020 entered into between Arrow EMEA Funding Corp B.V. as buyer and us
as seller. For the avoidance of doubt, a list of existing Receivables that are
subject to the said transfer and assignment at the date of this letter is
attached to this letter. Please note that Arrow EMEA Funding Corp B.V. is
entitled to further assign the above mentioned receivables.

 

We will continue to administer and collect the Receivables as agent for Arrow
EMEA Funding Corp B.V., and you will continue to deal with us in regard to the
matters relating to the Receivables until further notice from Arrow EMEA Funding
Corp B.V.

 

This notice and its terms set out in this letter cannot be revoked or varied in
any way without the consent in writing of Arrow EMEA Funding Corp B.V.

  

 - 38 - 

 



  

NONE OF OUR DUTIES OR OBLIGATIONS TOWARDS YOU WILL CHANGE BY VIRTUE OF THE
PROPOSED TRANSFER AND ASSIGNMENT.

  

This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by, and shall be construed in accordance with, English
law.

 





Yours faithfully           Arrow Electronics (UK) Limited  



  

 - 39 - 

 



  

Schedule 3
Form of Offered Receivables list

 

[Attached.]

  

[Signature Page to English Receivables Sale Agreement]

  



  

 



  

EXECUTION of the English Receivables Sale Agreement:

 

IN WITNESS WHEREOF, the parties hereto have caused this Deed to be executed and
delivered as a deed by their duly authorized representatives on the day and year
first before written.

 

SIGNATURES

 

THE SELLER AND THE ORIGINAL SERVICER           SIGNED as a deed by )   /s/
Christopher Stansbury, )   Director, duly authorized for and on behalf of ARROW
ELECTRONICS (UK) LIMITED in the presence of: )               Witness’s
signature:   /s/ Martha Kozik       Witness’s name   Martha Kozik (in capitals):
          Witness’s address:   9201 E. Dry Creek Rd     Centennial CO 80112    
        THE BUYER           SIGNED as a deed by )   /s/ P.C. van der Linden, )  
duly authorized for and on behalf of  ARROW EMEA FUNDING CORP B.V. )  





 



 

[Signature Page to English Receivables Sale Agreement]

 



  

 